Simmons, C. J.
1. This court will not review evidence when it is apparent that there has been no bona fide effort to brief it as required by law, and when the document purporting to be a brief of the evidence is extensively interspersed with objections to testimony, statements and arguments of counsel, and rulings of the court, none of which should find place in a brief of evidence. Culver v. Silver, 113 Ga. 1142, and cases cited.
2. In so far as the questions presented for decision can be determined without reference to the evidence, there was no error in the rulings complained of.

Judgment affirmed.


All the Justices concurring, except Lems, J., absent.